OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                             AUSTIN




RanorabloBayam SattoHleld
Plrwaea~rYewlaa Cowlr8laaer
Pat Offloe Boa 1062,
Awtln, Tewr




           Your lst&i?r%nuBsg       21,\9$&     lddmmad to thlr
~Department requeat# that ve~sdvise a8 what        rpproprintion
your "office help rush 88 ha&-tiw       roonta~    and other neoea-
oary help" should br,,,,ohscged a&a
                           '..~   FT*




               Cowlerlowr       . . . . . $3,600 $3,600
                     lx p ena pe,
               OfflCrn~           wta ge,
               lto tlo ner     J, fix-
                           offloe
               ture5 and suppler    . . .   1,500     1,500
               !Pxwrellxlg
                       Oxpenlloa,
                               eon-
               tlngont expenaor, llnd
               other woewary help and
               expenses toklnourredln
               edministration  of Flremen*a
               Relief and Retirement L8v. . 500         500."
                                                                                  878



   Eoa. Bayne Setterfield,       ?ege 2


                You l&tar ladioetee         that eaee quutiou   he8 rrieea
   i8t0vb th @ Ttb       OS& STieS
                                Of8 8OOT8tSTy ld 8 b o o wmp             e h w& l
   b eo h sr eed
             to %r       fiolxesmeolppeerl~8
                                    n        la Item 2, lupse,           m   to
   “other    Ae0.888~   help”   in   Item   3.
                VOSTe   Of the Oplniarrthttha        ton   •ofY~e~~aa
   ee ueod ln raid lppr6prletion inolud~e eoweterial     and bookImp-
   a&g help employmi ln your offloe.    fh. fart th8t  tb k8~818tuTO
   %AtNXhd   th8t OffiOe ePrplqU8   ehoulclk ;lSludrd%A lwh term is
   lndloated by the refermae in Ltsn 3 to %ther neaoeemy help”.
   Ye think the us0 of the vord “other* olee~onetretee          that
   the Leglelatum belkred    came “help” hed rime
   for lna preoodingpart    et&     lppropriattoo.
                 We think thet the tom “other ruoeeeery help” ae wed
   in    the apprupriatlon applloe to help l lopd Lo dutlee ohlefly
     perforated awey from your offloe.    Your“plttor refer8 to the hold-
     bg    0f hembga    way frcmP AU8tiA 8ad the 0 l-At      0f a OOWt
     reporter   to reoord  the prwe~e.       w8 b&”      tb  k8t#l&A’e
     had lo mind ‘help” of thle type b provldl~~(~ tunde for “othe,
_-.. nqoeesery help”, thet 18, help mployed to porrioau     dutlee prl-
     marlly performed avef from your affbe.




   JAS rfb